                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


MARK REEDER,                                          )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )       No.: 1:17-cv-01170-STA-egb
                                                      )
BSI FINANCIAL SERVICES, INC.;                         )
KEYLINK, INC.; NATIONAL VENDOR                        )
MANAGEMENT SERVICES; CHRISTINA                        )
TRUST, A DIVISION OF WILMINGTON                       )
SAVINGS FUND SOCIETY, FSB, AS                         )
TRUSTEE FOR THE HILLDALE TRUST;                       )
THE HILLDALE TRUST; BANK OF                           )
AMERICA, N.A., FAY SERVICING, LLC;                    )
FIVE STAR FIELD SERVICE, LLC;                         )
STONEY W. HAYES,                                      )
                                                      )
       Defendants.                                    )


                 ORDER DENYING PLAINTIFF’S MOTION TO RECUSE


       Before the Court is Plaintiff Mark Reeder’s Motion to Recuse, which was filed on

January 22, 2019. (ECF No. 41.) Plaintiff correctly cites 28 U.S.C. § 455 as the statutory basis

for a judge’s disqualification. His reliance, however, is futile. Because there is no basis for

disqualification, Plaintiff’s Motion is DENIED.

       Subsection (a) of 28 U.S.C.§ 455 provides that a district judge “shall disqualify himself

in any proceeding in which his impartiality might be reasonably questioned.” Such

disqualification must be based on a judge’s personal conduct and bias—meaning that the

conduct and bias warranting disqualification must be unrelated to the judge’s view of the law and

his judicial functions. Green v. Nevers, 111 F.3d 1295, 1303-04 (6th Cir. 1997). “Judicial
rulings alone almost never constitute a valid basis for a bias or partiality motion.” Liteky v.

United States, 510 U.S. 540, 555 (1994).

       In his Motion, Plaintiff states that he has “good reason to believe that [this Court] cannot

hear this case in a fair and impartial manner.” (Id.) In supporting his belief, Plaintiff asserts that

it would have been “obvious to any fair and impartial judge” that Plaintiff’s circumstances and

his property’s value warranted the granting of injunctive relief. (Id.) Plaintiff’s Motion is, thus,

based upon Plaintiff’s disagreement with this Court’s Order Denying Plaintiff’s Motion for

Preliminary Injunction (ECF No. 40). Although Plaintiff may subjectively question the Court’s

impartiality, this subjective belief, regardless of its sincerity, is not enough. Plaintiff’s mere

disappointment is not grounds for recusal. Because it lacks merit, the Motion is DENIED.

       IT IS SO ORDERED.

                                               s/ S. Thomas Anderson
                                               S. THOMAS ANDERSON
                                               CHIEF UNITED STATES DISTRICT JUDGE

                                               Date: February 27, 2019
